Citation Nr: 1044226	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
lower extremity radiculopathy, to include as secondary to 
service-connected lumbar strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder, to include as secondary to service-connected 
lumbar strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected 
lumbar strain.

4.  Entitlement to an increased evaluation for service-connected 
lumbar strain, currently evaluated as 40 percent disabling.

5.  Entitlement to service-connection for residual neurologic 
bowel and bladder impairment, secondary to service-connected 
lumbar strain.

6.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected lumbar 
strain.

7.  Entitlement to service connection for hallux valgus, right 
great toe, to include as secondary to service-connected lumbar 
strain.

8.  Entitlement to service connection for hallux valgus, left 
great toe, to include as secondary to service-connected lumbar 
strain.

9.  Entitlement to service connection for a right hip/thigh 
disorder, to include as secondary to service-connected lumbar 
strain.

10.  Entitlement to service connection for a left hip/thigh 
disorder, to include as secondary to service-connected lumbar 
strain.

11.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected lumbar 
strain.

12.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected lumbar strain.

13.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1985.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In a July 2010 hearing before the Board, the Veteran raised the 
issue of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include as secondary to 
service-connected lumbar strain.  This issue has not been 
developed for appellate review and is therefore referred to the 
RO for appropriate disposition.

All issues on appeal, with the exception of those involving 
service connection for right lower extremity radiculopathy and an 
increased evaluation for service-connected lumbar strain, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  A February 2006 rating decision denied the Veteran's claim of 
entitlement to service connection for right lower extremity 
radiculopathy.

2.  Evidence associated with the claims file since the February 
2006 rating decision was not of record at the time of the 
February 2006 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of entitlement 
to service connection for right lower extremity radiculopathy.

3.  The preponderance of the medical evidence of record shows 
that the Veteran has a current diagnosis of right lower extremity 
radiculopathy which is related to a service-connected disability.

4.  The medical evidence of record shows that the Veteran's 
lumbosacral strain is manifested by back pain, significant 
limitation of motion, muscle spasm, and radiculopathy.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for right lower extremity radiculopathy is new 
and material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Right lower extremity radiculopathy is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for a rating in excess of 40 percent for 
service-connected lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving whether new and material 
evidence has been submitted to reopen a claim of entitlement to 
service connection for right lower extremity radiculopathy, to 
include as secondary to service-connected lumbar strain, as the 
Board is taking action favorable to the Veteran by reopening the 
claim and granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With respect to the Veteran's claim of entitlement to an 
increased evaluation for service-connected lumbar strain, 
currently evaluated as 40 percent disabling, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial 
adjudication, a letter dated in August 2006 satisfied the duty to 
notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
sufficient for adjudication purposes were provided to the Veteran 
in connection with his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Right Lower Extremity Radiculopathy

New and Material

An unappealed rating decision in February 2006 denied the 
Veteran's claim of entitlement to service connection for right 
lower extremity radiculopathy, to include as secondary to 
service-connected lumbar strain, on the basis that right leg 
radiculopathy had not been found on examination and there was no 
indication that such a disability was related to the Veteran's 
service-connected lumbar strain.  The relevant evidence of record 
at the time of the February 2006 rating decision consisted of the 
Veteran's service treatment records and VA medical treatment 
records dated from September 1987 to November 2005.
 
The Veteran did not file a notice of disagreement within one year 
of the February 2006 rating decision.  Therefore, the February 
2006 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO addressed the Veteran's right leg radiculopathy 
claim on a direct basis in a March 2007 rating decision, a 
December 2007 statement of the case, and a March 2010 
supplemental statement of the case, these decisions are not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening 
is unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the question 
of whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases for 
such a decision.

In July 2006, a claim to reopen the issue of entitlement to 
service connection for right lower extremity radiculopathy, to 
include as secondary to service-connected lumbar strain was 
received.  Evidence of record received since the February 2006 
rating decision includes an October 2009 VA peripheral nerves 
examination report.  The October 2009 VA peripheral nerves 
examination report is "new" in that it was not of record at the 
time of the February 2006 rating decision.  In addition, the 
October 2009 VA peripheral nerves examination report found right 
leg abnormalities on neurologic testing that were in an L5 
distribution.  This constitutes evidence of a current disability 
which is related to the Veteran's service-connected lumbar 
strain.  As such, the October 2009 VA peripheral nerves 
examination report contains evidence which was not shown at the 
time of the February 2006 rating decision.  Therefore, the 
October 2009 VA peripheral nerves examination report raises a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
entitlement to service connection for right lower extremity 
radiculopathy is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
diagnosis of right lower extremity radiculopathy.

After separation from military service, a May 2002 VA outpatient 
medical report stated that the Veteran had "significant nerve 
damage of the . . . low back."

In an April 2004 VA outpatient medical report, the Veteran stated 
that his back pain increased in severity two weeks before, and he 
began experiencing pain down the back of his right leg to the 
heel and instep.  On physical examination, there was pain to 
palpation over the midline and paraspinal lumbar area.  Palpation 
along the sciatic notch caused radiating pain on the right.  
Right straight leg raise caused radiating pain immediately.  The 
impression was sciatica in setting of chronic low back pain.

In an August 2005 VA spine examination report, the Veteran 
complained of low back pain which radiated to both legs.  After 
physical examination, the assessment stated that there were no 
definitive findings of radiculopathy.

In a November 2005 VA outpatient medical report, the Veteran 
complained of continuing back pain that affected the function of 
his legs.  A second November 2005 VA outpatient medical report 
stated that the Veteran had a history of back pain with no 
radicular type symptoms.  On neurologic examination, leg 
extension and flexion were somewhat limited secondary to pain, 
but sensation was intact.

In a September 2006 VA spine examination report, the Veteran 
reported experiencing leg or foot weakness, as well as radiating 
pain which began in the lower back.  On physical examination, no 
lower extremity neurological abnormalities were noted.

In an October 2008 VA outpatient medical report, the Veteran 
complained of experiencing a lot of pain in his legs.

In a November 2008 VA outpatient medical report, the Veteran 
stated that he had fallen seven weeks before, after which time he 
noticed increased low back pain which radiated into both legs, 
diffusely.  He reported that his legs felt weak, but denied 
paresthesias.  On physical examination, the Veteran's reflexes 
were 1+ and symmetric, with reduced pinprick sensation over the 
right lateral leg in an L5 distribution.  The examiner was 
specifically asked to "[a]ssess left lumbosacral 
radiculopathy."  On nerve conduction studies, no abnormalities 
were noted.  Electromyography testing found left leg 
radiculopathy, but did not discuss the Veteran's right leg.

An October 2009 VA peripheral nerves examination report stated 
that the Veteran complained of left leg radiculopathy, but did 
not discuss right leg radiculopathy.  The report cited the 
November 2008 VA outpatient medical report diagnostic test 
results, including the notation of reduced pinprick sensation 
over the right lateral leg in an L5 distribution.  On the basis 
of those test results, the diagnosis was mild radiculopathy of 
the left lower extremity.  The diagnosis did not discuss the 
Veteran's right leg.

In an October 2009 VA spine examination report, the Veteran 
reported that he was experiencing increased pain in the lower 
back and lower extremities since the previous VA spine 
examination.  The Veteran reported pain radiating down both legs 
which he characterized as sharp.  On motor examination, the 
Veteran had reduced movement in the right hip, knee, ankle, and 
great toe.  The diagnosis was degenerative joint disease, 
lumbosacral spine with radiculopathy, left lower extremity.  The 
diagnosis did not discuss the Veteran's right leg.

The preponderance of the medical evidence of record shows that 
the Veteran has a current diagnosis of right lower extremity 
radiculopathy which is related to a service-connected disability.  
The medical evidence of record shows that the Veteran has 
consistently reported bilateral leg radiculopathy, but with 
greater symptoms on the left side.  This left leg radiculopathy 
has been demonstrated on neurologic testing and, as a result, 
service connection for left leg radiculopathy was granted in 
March 2010.  However, service connection for right leg 
radiculopathy has been denied due to a lack of results on 
neurologic testing.

Historically, the Veteran's currently service-connected left leg 
radiculopathy was not initially demonstrated on diagnostic 
testing.  This was demonstrated by the August 2005 VA spine 
examination report, which noted no definitive findings of 
radiculopathy, and the September 2006 VA spine examination 
report, which found no lower extremity neurological 
abnormalities.  Service connection for the Veteran's left leg 
radiculopathy was only granted after VA medical reports dated in 
November 2008 and October 2009 showed left leg radiculopathy.  
While neither of these reports provided a corresponding diagnosis 
of right leg radiculopathy, it is unclear whether any right leg 
testing was done at that time.  The nerve conduction studies and 
electromyography reports on which these diagnoses were bases were 
specifically provided to "[a]ssess left lumbosacral 
radiculopathy."  This indicates that the medical examiner was 
focused exclusively on the Veteran's left leg, not the bilateral 
legs.  Both the November 2008 VA outpatient medical report and 
the October 2009 VA peripheral nerves examination report failed 
to discuss the Veteran's right leg in regard to the same tests 
that found left leg radiculopathy.  Accordingly, it is unclear 
whether those test results found that the Veteran's right leg was 
normal, or whether the right leg was simply not tested.

While neither the November 2008 VA outpatient medical report and 
the October 2009 VA peripheral nerves examination report provided 
a diagnosis of right leg radiculopathy, the medical evidence of 
record does contain objective medical evidence of right leg 
abnormalities.  An April 2004 VA outpatient medical report noted 
that, on physical examination, pain radiated from the sciatic 
notch to the right side, and right straight leg raise caused 
radiating pain.  These findings were sufficient to warrant an 
impression of sciatica related in setting of chronic low back 
pain.  A November 2005 VA outpatient medical report noted that, 
on neurologic examination, the Veteran had leg extension and 
flexion which were limited secondary to pain.  Most 
significantly, the November 2008 VA outpatient medical report 
found that the Veteran had "reduced pinprick sensation over the 
right lateral leg in an L5 distribution."  These findings 
constitute competent, objective medical evidence of right leg 
radiculopathy, and the November 2008 findings specifically 
related the symptoms to a lumbosacral etiology.  As the actual 
diagnoses given in the November 2008 and October 2009 reports do 
not clearly indicate whether the Veteran has a current diagnosis 
of right leg radiculopathy, the Board finds that the diagnostic 
statements warrant low probative value.  This is contrasted with 
the Veteran's consistent claims of bilateral lower extremity 
radiculopathy, and the physical findings of "reduced pinprick 
sensation over the right lateral leg in an L5 distribution."

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran has a current diagnosis of right lower 
extremity radiculopathy which is related to a service-connected 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
such, service connection for right lower extremity radiculopathy 
is warranted.

Lumbar Strain

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for lumbar strain was granted by an April 1986 
rating decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, effective May 23, 1985.  
Subsequently, a November 2002 rating decision assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective May 14, 2002.  Finally, a March 2007 rating decision 
assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, effective July 24, 2006.

An April 2006 VA outpatient medical report stated that, on 
physical examination, there was some lumbar paraspinal spasm.  
The assessment stated that the Veteran was given prescription 
pain killers, a back brace, and muscle relaxants.

A September 2006 private medical examination stated that, on 
physical examination, the Veteran's back had a markedly decreased 
range of motion.

A September 2006 VA spine examination report stated that, on 
physical examination, there was no cervical or thoraculumbar 
spine ankylosis.

A November 2006 VA outpatient medical report stated that the 
Veteran used a cane and a back brace.  The assessment stated that 
the Veteran had chronic pain which was treated with prescription 
medication.

A November 2007 VA outpatient medical report stated that the 
Veteran's back pain was treated with prescription medication.

A March 2008 VA outpatient medical report stated that the 
Veteran's back pain was treated with prescription medication, a 
cane, and a back brace.

An October 2008 VA outpatient medical report stated that the 
Veteran's back pain was treated with prescription medication.

A November 2008 VA outpatient medical report stated that the 
Veteran had poor effort on motor examination secondary to pain, 
but was able to ambulate and climb onto the examination table.

A May 2009 VA outpatient medical report stated that the Veteran's 
back pain was treated with prescription medication.

An October 2009 VA spine examination report stated that, on 
physical examination, there was no thoraculumbar spine ankylosis.

A November 2009 VA outpatient medical report stated that the 
Veteran was instructed for physical therapy of his lumbosacral 
spine disorder.  He was issued with a lumbosacral binder, 
instructed on the use of a transcutaneous electrical nerve 
stimulation unit, and issued a rolling walker.

A May 2010 VA outpatient medical report stated that the Veteran 
was wearing a back brace and used a cane.  The Veteran was given 
prescriptions for pain medication for his back disorder, and he 
reported using water therapy for treatment.

The Veteran's service-connected lumbar strain is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavourable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted for unfavourable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The medical evidence of record shows that the Veteran's 
lumbosacral strain is manifested by back pain, significant 
limitation of motion, muscle spasm, and radiculopathy.  However, 
there is no medical evidence of record that the Veteran's 
thoracolumbar spine has ever been unfavorably ankylosed,  The 
September 2006 and October 2009 VA spine examination reports both 
specifically stated that the Veteran did not experience 
thoracolumbar spine ankylosis.  As such, a rating in excess of 40 
percent is not warranted for the orthopedic manifestations of the 
Veteran's lumbar strain under Diagnostic Code 5237.

The General Rating Formula (General Rating Formula) for Diseases 
and Injuries of the Spine states that associated objective 
neurologic abnormalities should be rated separately from the 
orthopedic abnormalities.  38 C.F.R. § 4.71a, General Rating 
Formula.  While the medical evidence of record clearly shows that 
the Veteran experiences lower extremity radiculopathy as a result 
of his service-connected lumbar strain, service connection for 
left lower extremity radiculopathy was granted by a March 2010 
rating decision, and the evaluation assigned for that disability 
has not been appealed to the Board.  In addition, service 
connection for right lower extremity radiculopathy has been 
granted herein.  Accordingly, the Board does not have 
jurisdiction to review the evaluations assigned for either of 
these associated neurologic abnormalities.  See 38 C.F.R. 
§ 20.200 (2010).  The question of whether the Veteran experiences 
residual neurologic bowel and bladder impairment, secondary to 
service-connected lumbar strain, is addressed in the remand 
below.  As such, further separate evaluations for associated 
neurologic abnormalities are not warranted.

Diagnostic Code 5243 states that intervertebral disc syndrome can 
be evaluated under the General Rating Formula or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Rating IDS), whichever results in a higher 
evaluation.  Under the Formula for Rating IDS, a 40 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for 
Rating IDS.  For the purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating IDS at Note (1) (2010).

The medical evidence of record shows that the Veteran has a 
current diagnosis of degenerative disc disease.  However, the 
medical evidence of record does not show that the Veteran has 
ever been prescribed best rest by a physician for a period of at 
least 6 weeks during any 12 month period.  As such, a rating in 
excess of 40 percent is not warranted for the manifestations of 
the Veteran's lumbar strain under Diagnostic Code 5243.

The Veteran has reported low back pain on use, a contention which 
is substantiated by the evidence of record.  However, the medical 
evidence of record does not show that this results in additional 
limitations in range of motion due to pain which are sufficient 
to be analogous to unfavorable ankylosis of the thoracolumbar 
spine.  Accordingly, there is no medical evidence of record that 
the Veteran currently experiences pain which causes additional 
limitation of motion beyond that contemplated by the currently 
assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, a rating 
in excess of 40 percent is not warranted for the Veteran's lumbar 
strain.

After a review of the evidence, there is no medical evidence of 
record that would warrant a rating in excess of 40 percent for 
the Veteran's lumbar strain under any rating criteria at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for a lumbar strain inadequate.  The Veteran's lumbar 
strain was evaluated under 38 C.F.R. § 4.71, Diagnostic Codes 
5237 and 5243, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's lumbar strain is 
manifested by back pain, significant limitation of motion, muscle 
spasm, and radiculopathy.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are adequately contemplated by the 
disabilities rating assigned for his lumbar strain.  A rating in 
excess of the currently assigned rating is provided for certain 
manifestations of back disorders, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a 40 percent rating for the Veteran's lumbar 
strain more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71, Diagnostic Codes 5237 and 5243.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for right lower extremity radiculopathy, as 
secondary to service-connected lumbar strain, is granted.

An evaluation in excess of 40 percent for service-connected 
lumbar strain is denied.


REMAND

As discussed above, with respect to the Veteran's lumbar strain, 
the General Rating Formula states that associated objective 
neurologic abnormalities should be rated separately from the 
orthopedic abnormalities.  38 C.F.R. § 4.71a, General Rating 
Formula.  In this regard, the evidence of record does not clearly 
indicate whether the Veteran currently experiences residual 
neurologic bowel and bladder impairment which is related to his 
lumbar strain.

There are multiple medical report of record in which the Veteran 
denied experiencing bowel or bladder abnormalities, including VA 
outpatient medical reports dated in April 2004, November 2005, 
and September 2009, as well as an October 2009 VA spine 
examination report.  However, there is also evidence of record in 
which the Veteran reported experiencing nocturia and other 
urinary abnormalities, including a September 2006 VA spine 
examination report, VA outpatient medical reports dated in May 
2009 and May 2010, and a July 2010 hearing before the Board.  
Further confusion is added by the VA spine examination reports 
dated in September 2006 and October 2009, which answered "No" 
to the question "Is etiology of these symptoms unrelated to 
claimed disability."  Due to the confusing wording of the 
question, answering "No" indicates that the symptoms are 
related to the claimed disability.  The confusing nature of the 
question is particularly evident in the October 2009 report, 
which stated that the Veteran did not experience any symptoms, 
but then answered "No," indicating that the symptoms were 
related to the veteran's claimed disability.  Accordingly, the 
evidence of record is not sufficiently clear to allow the Board 
to determine whether the Veteran experiences residual neurologic 
bowel and bladder impairment which is related to his lumbar 
strain.  As such, this aspect of the Veteran's lumbar strain 
claim must be remanded for a new medical examination as the 
existing evidence of record is inadequate.  38 C.F.R. 
§ 3.159(c)(4); Barr, 21 Vet. App. at 311 (noting that if VA 
provides the Veteran with an examination in a service connection 
claim, the examination must be adequate).

The Veteran seeks entitlement to service connection for a 
bilateral foot disorder, a right great toe disorder, a left great 
toe disorder, a right hip/thigh disorder, a left hip/thigh 
disorder, a right ankle disorder, and a left ankle disorder.  
While the medical evidence of record does not include specific 
diagnoses as to some of these disorders, they do document 
complaints and/or diagnoses of a right knee disorder, a left knee 
disorder, a bilateral foot disorder, a right great toe disorder, 
a right ankle disorder, and a left ankle disorder.  In addition, 
the medical evidence of record includes numerous generalized 
complaints of bilateral leg pain, and diagnoses of gout of 
multiple joints and gouty arthritis.  Accordingly, despite the 
lack of specific diagnoses for all of these individual joints, 
the medical evidence of record contains evidence that the Veteran 
may have current diagnoses which encompass all of the joints for 
which service-connection is claimed.  Furthermore, while the 
medical evidence of record does not show in-service diagnoses of 
any of these disorders, the Veteran has specifically stated that 
these disorders are secondary to his service-conneced lumbar 
strain, and not directly related to military service.  As such, 
the lack of in-service medical evidence of these disabilities is 
not dispositive.

The Veteran has never been provided with a VA medical examination 
with regard to these claimed disabilities.  As such, a medical 
examination is in order to determine the existence and etiology 
of a right knee disorder, a left knee disorder, a bilateral foot 
disorder, a right great toe disorder, a left great toe disorder, 
a right hip/thigh disorder, a left hip/thigh disorder, a right 
ankle disorder, and a left ankle disorder.  38 C.F.R. §§ 3.159, 
3.326 (2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

With respect to the right and left knee disorder claims, service 
connection for these disorders was denied by a February 2006 
rating decision.  The Veteran did not file a notice of 
disagreement within one year of the February 2006 rating 
decision.  Therefore, the February 2006 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  Without deciding whether new and material 
evidence has been submitted with respect to these issues, the VA 
medical examination ordered above must include a thorough 
examination of the Veteran's legs, including all joints.  
Accordingly, this pending VA medical examination may produce 
potentially relevant evidence with respect to the Veteran's right 
and left knee disorder claims.  As such, the claims must be 
remanded in conjunction with the other lower extremity joint 
claims.

The Veteran also seeks entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  Entitlement to TDIU is warranted if the 
Veteran is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  
In such an instance, if there is only one service-connected 
disability, it must be rated at 60 percent or more; if there are 
two or more service-connected disabilities, at least one 
disability must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.

This claim has been previously denied as the Veteran did not meet 
these percentage criteria.  However, service connection for right 
lower extremity radiculopathy has been granted herein.  In 
addition, the issues covering entitlement to service connection 
for right knee disorder, a left knee disorder, a bilateral foot 
disorder, a right great toe disorder, a left great toe disorder, 
a right hip/thigh disorder, a left hip/thigh disorder, a right 
ankle disorder, and a left ankle disorder have been remanded for 
further development.  Depending on the rating assigned by the RO 
for the right lower extremity radiculopathy and whether some of 
the service connection claims are granted by the RO while on 
remand, the Veteran may meet the criteria for entitlement to 
TDIU.  Accordingly, the TDIU claim is inextricably intertwined 
with these other issues and must be remanded, pending the 
assignment of an initial disability rating for the Veteran's 
right lower extremity radiculopathy and readjudication of the 
other claims on appeal.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the existence and 
etiology of any residual neurologic bowel 
or bladder impairment.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review of 
the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any bowel or bladder 
impairment found is related to the 
Veteran's service-connected lumbar strain.  
Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any lower extremity joint disorder found, 
to specifically include disorders of the 
bilateral knees, bilateral feet, bilateral 
great toes, bilateral hips/thighs, and 
bilateral ankles.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
this determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any lower extremity joint disorder 
found is related to the Veteran's period 
of military service or to a service-
connected disability, to specifically 
include the Veteran's lumbar strain.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


